DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 08/25/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 3, 10, 17 is/are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claims recite “the first server architecture is different from the second server architecture” of which meaning is indefinite. One skilled in the art would not understand how the server architectures are different. Reciting “first” and 

Claim(s) 4, 11, 18 is/are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claims recite “a router network function” of which meaning is indefinite. One skilled in the art would not understand what is meant by a router network function because there are many functions that can be done by a router. One of the function can be address translation or NAT which is already claimed in the claims.

Claim(s) 5, 12, 19 is/are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claims recite “a uniform resource locator (URL) network function” of which meaning is indefinite. One skilled in the art would not understand what is meant by a URL network function. 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3-5, 7, 8, 10-12, 14, 15, 17-19 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jayaraman et al. (US 2017/0288971, “Jayaraman”) in view of N. et al. (US 2017/0237647, “N.”).

For claim 1, Jayaraman discloses a network apparatus in a cloud infrastructure, comprising:
a processor; and a memory coupled to the processor, the memory for storing computer instructions that, when executed by the processor, cause the processor (fig. 7, CPU, RAM, storage) to:
generate a resource abstraction layer relating a network group including a first server architecture with a first resource set and a second server architecture with a second resource set (fig. 4A, an abstraction of host resource characteristics of a plurality or hosts/servers or network cluster), the first server architecture providing network functions having a higher throughput characteristic than the network functions provided by the second server architecture (fig. 4A, host B has the highest throughput of T score = 2), the resource abstraction layer including a management and network orchestration parameter configured to provide a deployment template for virtual network resources to interconnect virtual network functions (fig. 1, [0024], [0025], VNF management and orchestration (MANO) 112 for executing the method in fig. 2A, or building an abstraction of host resources, fig. 4B, [0032], each VNF spec snippet shows a template of specs requirements for each VNF);
orchestration for receiving a service chain SFC or packet flow, determining services for the SFC, determining VNF for each service and instantiate the VNF on hosts based on resource abstraction of hosts in fig. 4A, 4B); and
deploy the virtual network resources to receive and service the packet flow (fig. 3A, [0044], initiate the VNF in #320 to service flows).
Jayaraman does not disclose the network group is a network cluster.
N. discloses the network group is a network cluster ([0003], [0006], placement of VNFs onto hardware clusters or groups of devices).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply N.’s teachings of placement of VNFs onto hardware clusters to Jayaraman’s system in order to improve VNF resource allocation and management (N., [0005]).

For claim 8, Jayaraman discloses a method comprising:
generating a resource abstraction layer relating a network group including a first server architecture with a first resource set and a second server architecture with a second resource set (fig. 4A, an abstraction of host resource characteristics of a plurality or hosts/servers or network cluster);
generating an orchestration layer configured to receive a packet flow request and, in response to the packet flow request, scheduling virtual network resources based orchestration for receiving a service chain SFC or packet flow, determining services for the SFC, determining VNF for each service and instantiate the VNF on hosts based on resource abstraction of hosts in fig. 4A, 4B); and
deploying the virtual network resources to receive and service the packet flow (fig. 3A, [0044], initiate the VNF in #320 to service flows).
Jayaraman does not disclose the network group is a network cluster.
N. discloses the network group is a network cluster ([0003], [0006], placement of VNFs onto hardware clusters or groups of devices).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply N.’s teachings of placement of VNFs onto hardware clusters to Jayaraman’s system in order to improve VNF resource allocation and management (N., [0005]).

For claim 3, Jayaraman discloses the first server architecture is different from the second server architecture (fig. 4A, different host servers).

For claim 4, Jayaraman discloses the first server architecture is configured to service at least one of a service function chaining (SFC) network function (fig. 5, a service chain network function is deployed on a selected host);
a point-to-point protocol over Ethernet (PPPOE) network function;
a link network address translation (NAT) network function; or
a router network function.

For claim 5, Jayaraman does not disclose the second server architecture is configured to service at least one of a security network function; a uniform resource locator (URL) network function; or a parental control network function.
N. discloses the second server architecture is configured to service at least one of a security network function; a uniform resource locator (URL) network function; or a parental control network function (fig. 6, a firewall VNF).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply N.’s teachings of security VNFs to Jayaraman’s system in order to expand VNF functionalities.

For claim 7, Jayaraman does not disclose the network cluster is one of a plurality of network clusters in a stem-leaf configuration to form a cloud infrastructure.
N. discloses the network cluster is one of a plurality of network clusters in a stem-leaf configuration to form a cloud infrastructure (fig. 2, a spine-leaf and server clusters network).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply N.’s teachings of well-known spine-leaf network configuration to Jayaraman’s system in order to adopt VNF template deployment of Jayaraman to a conventional spine-leaf network configuration.

	Claims 10-12, 14 are rejected for the same rationale in claims 3-5, 7.



Claim(s) 2, 9, 16 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jayaraman-N. in view of N. et al. (US 2016/0212016, “Vrzic”).

For claims 2, 9, 16, Jayaraman discloses selecting VNFs for providing service chain information to a SDN controller for SFC routing calculation ([0044]). Jayaraman does not disclose the orchestration layer is further configured to schedule resources for a tunnel connection between the first server architecture and the second server architecture for jointly servicing the packet flow.
Vrzic discloses the orchestration layer is further configured to schedule resources for a tunnel connection between the first server architecture and the second server architecture for jointly servicing the packet flow (fig. 11, [0054], VNFM and VIM for forwarding traffics according to forwarding rules via a tunnel between VNF1 and VNF2)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Vrzic’s teachings of tunnels between VNFs to Jayaraman-N.’s system in order to calculate service chain routing information with the VNF information of Jayaraman-N., and therefore providing complete service chain deployment.

Claim(s) 6, 13, 20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jayaraman-N. in view of Khalid et al. (US 2010/0080226, “Khalid”).

For claim 6, 13, 20, Jayaraman does not disclose the packet flow request comprises a traffic flow classification for the packet flow.
Khalid discloses the packet flow request comprises a traffic flow classification for the packet flow ([0047]-[0048], packet flow service classification request).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Khalid’s teachings of SFC flow classification to Jayaraman-N.’s system in order to determine which services are required for a flow, therefore enabling mapping packet flows to services and according to server or host configuration of Jayaraman. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HIEU T HOANG/Primary Examiner, Art Unit 2452